department of the treasury c047 internal_revenue_service washington d c tax_exempt_and_government_entities_division oct teer eh t32 u i l xxxxxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxxxxxxxxx ira x xxxxxxxxxxxxxxxxxxkx amount b xxxxxxxxxxxxxxxxxxxx account c xxxxxxxxxxxxxxxxxxxx company p xxxxxxxxxxxxxxxxxxx bank d xxxxxxxxxxxxxxxxxxx date xxxxxxxxxxxxxxxxxxx date xxxxxxxxxxxxxxxxxxx date xxxxxxxxxxxxxxxxxx dear xxxxxxxxxx this letter is in response to your request dated xxxxxxxxxxxxxxx as supplemented by correspondence dated xxxxxxxxxxx and xxxxxxxxxx in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations perjury in support of your request have been submitted under penalty of taxpayer a represents that on date he received a distribution of shares of stock valued at amount b from ira x maintained by company p intending to roll them back into ira x within days taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the failure of company p to follow his specific instructions to return shares of stock into ira x within days of date prior to date taxpayer a applied for a home loan with bank d bank d required him to have at the time of closing ten percent liquidity of the purchase_price in a non-retirement fund account on date upon the advice of bank d taxpayer a called company p’s representative to temporarily transfer shares of stock valued at amount b from ira x to account c his individual brokerage account with company p during this conversation he told company p’s representative that it was imperative that the stock be transferred back into ira x within days within the 60-day rollover period on date taxpayer a closed the mortgage loan with bank d at that time the transfer of the stock could have been returned to ira x however taxpayer a believed that he had already instructed company p to return the stock to ira x so he did not contact company p during the day period taxpayer a relied upon company p’s representative to transfer the stock back into ira x within days of date but when he checked his account on line on date seventeen days after the day rollover period he discovered that the stock had not been transferred back into ira x as he thought he had instructed documentation submitted by company p indicates that company p’s representative did not execute the transfer because he was waiting for further instructions from taxpayer a based upon the foregoing facts and representations you request that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of stock valued at amount b from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i il the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to the failure of company p to follow his specific instructions to return shares of stock into ira x within days therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of stock valued at amount b from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute stock valued at amount b from account c to ira x provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution stock valued at amount b will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this ruling please contact xxxxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxx sincerely yours ka up ahom ty laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice
